     Case 2:20-cv-00528-JLB-NPM Document 1 Filed 07/23/20 Page 1 of 8 PageID 1




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA


DELMYS GARCIA, on behalf of herself and all          )    Civil Action No.:
others similarly situated,                           )

                              Plaintiff,             )
      vs.                                            )
                                                     )
CONVERGENT OUTSOURCING, INC.,                             DEMAND FOR JURY TRIAL
                                                     )
                              Defendant.
                                                     )


    COMPLAINT FOR VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES
                                 ACT
            Plaintiff Delmys Garcia (“Plaintiff”) brings this action against Defendant Convergent

   Outsourcing, Inc., (“Defendant” or “Convergent”) both on an individual basis and on the behalf of

   all others similarly situated, pursuant to Fed. R. Civ. P. Rule 23, based upon Plaintiff’s personal

   knowledge, the investigation of counsel, and upon information and belief, and alleges as follows:

                                           PRELIMINARY STATEMENT

            1.     In 1977 Congress enacted Title 15 of the United States Code § 1692 et seq.,

   commonly referred to as the Fair Debt Collection Practices Act (“FDCPA”) in response to the

   “abundant evidence of the use of abusive, deceptive, and unfair debt collection practices by many

   debt collectors.” 15 U.S.C. § 1692(a). At that time, Congress was concerned that “abusive debt

   collection practices contribute to the number of personal bankruptcies, to marital instability, to the

   loss of jobs, and to invasions of individual privacy.” Id. Congress concluded that “existing laws

   . . . [we]re inadequate to protect consumers,” and that “the effective collection of debts” does not

   require “misrepresentation or other abusive debt collection practices.” 15 U.S.C. §§ 1692(b) & (c).

            2.     Congress explained that the purpose of the Act was not only to eliminate abusive

                                                     1
  Case 2:20-cv-00528-JLB-NPM Document 1 Filed 07/23/20 Page 2 of 8 PageID 2




debt collection practices, but also to “ensure that those debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged.” Id.; § 1692(e). After

determining that the existing consumer protection laws were inadequate, Congress gave consumers

a private cause of action against debt collectors who failed to comply with the Act. Id.; § 1692k.

        3.       In determining whether a collection letter violates the FDCPA, courts in the

Eleventh Circuit apply the “least sophisticated consumer standard.” LeBlanc v. Unifund CCR

Partners, 601 F.3d 1185 (11th Cir. 2010). The standard takes into account that consumer protection

laws are not made for the protection of experts, but for the public, which includes the credulous

and the naïve.

        4.       Under the least sophisticated consumer standard, a collection letter may violate the

FDCPA if a communication constitutes a deceptive means to collect an alleged debt. For instance,

a written communication that is deceptive may be open to more than one reasonable interpretation,

at least one of which is inaccurate.

        5.       The FDCPA does not ordinarily require proof of an intentional violation, and is

considered a strict liability statute, whereby a single violation is sufficient to establish civil liability

against the debt collector.

                                   JURISDICTION AND VENUE
        6.       The Court has jurisdiction over this class action under 28 U.S.C. § 1331, 15 U.S.C.

§ 1692 et seq, and 28 U.S.C. § 2201. If applicable, the Court also has pendent jurisdiction over

the state law claims in this action pursuant to 28 U.S.C. § 1367(a).

        7.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this

is where the Plaintiff resides and where a substantial part of the events or omissions giving rise to

the claim occurred.



                                                     2
  Case 2:20-cv-00528-JLB-NPM Document 1 Filed 07/23/20 Page 3 of 8 PageID 3




                                            PARTIES
       8.      Plaintiff is a natural person and a resident of Cape Coral, Florida.

       9.      Plaintiff is a “Consumer” as defined by 15 U.S.C. § 1692(a)(3).

       10.     Upon information and belief, Defendant’s principal place of business is located at

800 SW 39th Street, Suite 100, Renton, Washington 98057 and its designated agent for service of

process, CT Corporation System, is located at 1200 S. Pine Island Rd, Plantation, Florida 33324.

       11.      Upon information and belief, Defendant is a company that uses the mail, telephone,

and facsimile, and regularly engages in business, the principal purpose of which is to attempt to

collect debts alleged to be due another.

       12.     Defendant is a “debt collector,” as defined under the FDCPA under 15 U.S.C. §

1692a(6).

                                    CLASS ALLEGATIONS
       13.     Plaintiff brings this claim on behalf of the following class, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

       14.     The Class consists of:

               (a) all individuals with addresses in the state of Florida;

               (b) to whom Defendant Convergent sent a collection letter attempting to collect a

                   consumer debt on behalf of T-Mobile, USA;

               (c) which offers a 50% “Reduced Balance Opportunity” the payment of which

                   purportedly “does not satisfy the full balance”; and

               (d) states on a detachable payment coupon that payment of the 50% reduced

                   balance would satisfy the account in full; and

               (e) which was sent on or after a date one (1) year prior to the filing of this action.

       15.     Excluded from the Class are Defendant and all officers, members, partners,

                                                  3
  Case 2:20-cv-00528-JLB-NPM Document 1 Filed 07/23/20 Page 4 of 8 PageID 4




managers, directors, and employees of Defendant and their respective immediate families, and

legal counsel for all parties to this action and all members of their immediate families.

       16.      This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

well-defined community interest in the litigation:

             a. Numerosity: Plaintiff is informed and believes, and on that basis alleges, that the

                Class defined above is so numerous that joinder of all members would be

                impractical.

             b. Common Questions Predominate: Common questions of law and fact exist as to

                all members of the Class and those questions predominate over any questions or

                issues involving only individual class members. The principal issue is whether

                Defendant’s written communications to consumers, in the forms attached as Exhibit

                A, violate 15 U.S.C. § 1692e.

             c. Typicality: Plaintiff’s claims are typical of the claims of the class members.

                Plaintiff and all members of the Class have claims arising out of the Defendant’s

                common uniform course of conduct complained of herein.

             d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the class

                members insofar as Plaintiff has no interests that are adverse to absent class

                members. Plaintiff is committed to vigorously litigating this matter. Plaintiff has

                also retained counsel experienced in handling consumer lawsuits, complex legal

                issues, and class actions. Neither Plaintiff nor Plaintiff’s counsel has any interests

                which might cause them not to vigorously pursue the instant class action lawsuit.

             e. Superiority: A class action is superior to the other available means for the fair and



                                                  4
  Case 2:20-cv-00528-JLB-NPM Document 1 Filed 07/23/20 Page 5 of 8 PageID 5




               efficient adjudication of this controversy because individual joinder of all members

               would be impracticable. Class action treatment will permit a large number of

               similarly situated persons to prosecute their common claims in a single forum

               efficiently and without unnecessary duplication of effort and expense that

               individual actions would engender.

       17.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Class

predominate over any questions affecting an individual member, and a class action is superior to

other available methods for the fair and efficient adjudication of the controversy. The identities of

all class members are readily ascertainable from the records of Defendant and those companies

and entities on whose behalf they attempt to collects and/or have purchased debts.

       18.     Depending on the outcome of further investigation and discovery, Plaintiff reserves

the right to amend the class definition.

                                   STATEMENT OF FACTS
       19.     Some time prior to June 25, 2020, a purported debt of $341.82 (the “Debt”) was

allegedly incurred to T-Mobile, USA (“T-Mobile”). The alleged debt of $341.82 purportedly owed

to T-Mobile arose out of a transaction in which money, property, insurance or services, which are

the subject of the transaction, are primarily for personal, family or household purposes.

       20.     The alleged T-Mobile obligation is a "debt" as defined by 15 U.S.C.§1692a(5).

       21.     The Debt went into default and was upon information and belief was assigned to

Defendant for collection sometime prior to June 25, 2020.

       22.     On or about June 25, 2020, Defendant mailed Plaintiff a collection letter (the

“Letter”). See Exhibit A.

       23.     Upon information and belief the Letter was the first written communication

                                                 5
  Case 2:20-cv-00528-JLB-NPM Document 1 Filed 07/23/20 Page 6 of 8 PageID 6




between Defendant and Plaintiff (collectively “the Parties”). Plaintiff received the Letter and read

it.

       24.      Above the body of the Letter a banner contains the statement “Reduced Balance

Opportunity.”

       25.      The Letter advises that “collection activity will stop if you pay 50% of your total

balance due. The amount you would need to pay is $170.91.”

       26.      The Letter goes on to state that “the offered amount [of $170.91] does not satisfy

the full balance and the remaining balance will be reported to T-Mobile, USA.”

       27.      Below the body of the Letter is a detachable payment coupon wherein Plaintiff or

the least sophisticated consumer may accept the 50% “Reduced Balance Opportunity” by checking

the corresponding box as follows:




       28.      After reading the earlier statement that payment of the offered amount “does not

satisfy the full balance” Plaintiff became confused and uncertain after reading the detachable

payment coupon which contains the statement: “Enclosed is my payment of $170.91 (a 50%

discount). My account is now satisfied in full.”

       29.      Whether payment of an amount would satisfy the outstanding balance owed is an

inherently material part of the offer.

       30.      After reading the Letter, Plaintiff became confused and uncertain whether payment

of $170.91 (a 50% discount), would satisfy the full balance owed.

       31.      The Letter is susceptible to multiple interpretations, at least one of which is



                                                   6
  Case 2:20-cv-00528-JLB-NPM Document 1 Filed 07/23/20 Page 7 of 8 PageID 7




inaccurate, because payment of the 50% reduced balance would either satisfy the account in full

or not; both cannot be true.

       32.     After reading the Letter, Plaintiff became confused by Defendant’s representation

that “collection activity will stop if you pay 50% of your total balance due” due to the additional

representation that “the offered amount does not satisfy the full balance and the remaining balance

will be reported to T-Mobile, USA” which leaves open the possibility that T-Mobile may continue

to pursue collection of the remaining amount due.

       33.      The juxtaposition of the misleading, inconsistent and contradictory statements in

the Letter undermined the ability of Plaintiff and the least sophisticated consumer to respond

intelligently and resolve the debt.

       34.     The Letter constitutes deceptive, misleading and unfair collection practices.

       35.     As a result of these deceptive, misleading and unfair collection practices, Plaintiff

has been harmed.

                                              COUNT I

         VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                                      15 U.S.C. §1692e et seq.
       36.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

above herein with the same force and effect as if the same were set forth at length herein.

       37.     Defendant’s debt collection efforts attempted and/or directed towards Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

       38.     Pursuant to 15 U.S.C. § 1692e, a debt collector may not use any false, deceptive,

or misleading representation or means in connection with the collection of any debt.

       39.     Defendant violated said section by making false and misleading representations in

violation of § 1692e(10).

                                                 7
  Case 2:20-cv-00528-JLB-NPM Document 1 Filed 07/23/20 Page 8 of 8 PageID 8




       40.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

and attorneys’ fees.

                                        PRAYER FOR RELIEF
       WHEREFORE, Plaintiff demands judgment against Defendant as follows:

       (a)     Declaring that this action is properly maintainable as a class action and certifying

               Plaintiff as Class representative and the undersigned as Class Counsel;

       (b)     Awarding Plaintiff and the Class statutory damages;

       (c)     Awarding Plaintiff and the Class actual damages;

       (d)     Awarding Plaintiff costs of this action, including reasonable attorneys’ fees and

               expenses;

       (e)     Awarding pre-judgment interest and post-judgment interest; and

       (f)     Awarding Plaintiff and the Class such other and further relief as this Court may

               deem just and proper.

                                        JURY DEMAND
       Plaintiff demands a trial by jury.

DATED: July 23, 2020                         COHEN & MIZRAHI LLP


                                                              /s/ Yosef Steinmetz
                                                             YOSEF STEINMETZ
                                                            Florida Bar No. 119968

                                             300 Cadman Plaza West, 12th Floor
                                             Brooklyn, NY 11201
                                             Telephone: 929/575-4175
                                             929/575-4195 (fax)
                                             yosef@cml.legal

                                             Attorneys for Plaintiff

                                                8
